                          UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA


SIMRET SEMERE TEKLE,
               Plaintiff,
       v.                                         Case No.: 1:18-cv-211
NOUF BINT NAYEF ABUL-AZIZ AL SAUD,
MOHAMMAD BIN ABDULLAH AL SAUD
               Defendants.


                                   NOTICE OF HEARING


       PLEASE TAKE NOTICE that on March 29, 2019 at 10:00 a.m., or as soon thereafter as

the matter may be heard, the Court will hold a hearing on Plaintiff’s motion to dismiss

Defendants’ counterclaim (Dkt. 70).

 Dated: March 8, 2019                             Respectfully submitted,

                                                  /s/
 Richard F. Levy (pro hac vice)                   Nicholas Marritz
 Jonathan A. Langlinais (pro hac vice)            LEGAL AID JUSTICE CENTER
 JENNER & BLOCK LLP                               6066 Leesburg Pike, Suite 520
 1099 New York Avenue NW, Suite 900               Falls Church, VA 22041
 Washington, DC 20001                             (703) 720-5607
 (202) 639-6000                                   nicholas@justice4all.org
 rlevy@jenner.com

 Agnieszka M. Fryszman (pro hac vice)
 COHEN MILSTEIN SELLERS & TOLL PLLC
 1100 New York Avenue NW, Fifth Floor
 Washington, DC 20005
 (202) 408-4600
 afryszman@cohenmilstein.com
Martina E. Vandenberg (pro hac vice)
Sarah L. Bessell (pro hac vice)
THE HUMAN TRAFFICKING LEGAL CENTER
1030 15th Street, NW #104B
Washington, DC 20005
(202) 716-8485
mvandenberg@htlegalcenter.org

Le’ake Fesseha (pro hac vice)
LE’AKE FESSEHA LAW OFFICE
901 S. Highland Street, Suite 312
Arlington, VA 22204
(703) 302-3410
leakef@hotmail.com



Counsel for Plaintiff Simret Semere Tekle
